Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  “the a barrier layer comprising the”.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “the a barrier layer” is found to be a grammatical error and is equivalent to “a barrier layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16, 20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers (US 20010024387 A1).
Regarding claim 1, Raaijmakers discloses a method for forming a transition metal niobium nitride film on a substrate by atomic layer deposition (Fig. 6), the method comprising: contacting the substrate with a first reactant (207) comprising a transition metal halide precursor (TiCl4 [0075]); contacting the substrate with a second reactant (219) comprising a niobium precursor (NbCl5 [0075]) to form a transition metal species and niobium species; and contacting the substrate with a third reactant comprising a reactant source gas (oxidant source) to react with the transition metal species and the niobium species to form a transition metal niobium film.
Raaijmakers fails to illustrate in Fig. 6 forming a mixture of transition metal species and niobium species.  However, Raaijmakers discloses a variation of Fig. 6 where phase 211 is omitted based on the desired composition of the film ([0066]).
One of ordinary skill in the art at the time of filing could have omitted the oxidation phase between the first and second metal phases based on Raaijmaker’s teachings of different method sequences to effect the resultant composition of the film.  Doing so would arrive at the claimed method of forming a mixture of transition metal species and niobium species.  One of ordinary skill in the art would have had predictable results because the claimed method sequence is a variation encompassed within Raaijmaker’s teachings.  The motivation to do so would be to effect the resultant film composition ([0066]).
Raaijmakers fails to illustrate in Fig. 6 the reaction source gas is a nitrogen precursor, though Raaijmakers clearly teaches the film functions as an insulator (dielectric [0114]).  However, Raaijmakers teaches an alternate embodiment where the oxygen reactant source gas is substituted with a nitrogen reactant source gas to form a film functioning as a barrier ([0133]).  Thus, Raaijmakers teaches nitrogen may be substituted in place of oxygen to form a film based on the desired composition and function.
Since both embodiments of Raaijmakers reaction source gases are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for reaction source gases.  These predictable solutions include oxygen and nitrogen as these may be chosen from a finite number of identified, predictable solutions ([0133]).  Absent unexpected results, it would have been obvious to try using a different reaction source gas by substituting the nitrogen reactant source gas in place of the oxygen reactant source gas.  Doing so would arrive at the claimed third reactant comprising a nitrogen precursor to form a transition metal niobium nitride.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 6 of Raaijmakers.

    PNG
    media_image1.png
    457
    696
    media_image1.png
    Greyscale

Regarding claim 2, Raaijmakers discloses a method (Fig. 6), wherein the method comprises performing at least one deposition cycle (215, 215a) in which the substrate is sequentially contacted with the first reactant, the second reactant and the third reactant.
Regarding claim 3, Raaijmakers discloses a method (Fig. 6), wherein the deposition cycle is repeated two or more times (cycles [0116]).
Regarding claim 5, Raaijmakers discloses a method (Fig. 6), wherein the transition metal halide comprises at least one of the transition metals selected from the group comprising, scandium (Sc), yttrium (Y), titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), tungsten (W), manganese (Mn), technetium (Tc), rhenium (Re), iron (Fe), ruthenium (Ru), osmium (Os), cobalt (Co), rhodium (Rh), iridium (Ir), nickel (Ni), palladium (Pd), platinum (Pt), copper (Cu), silver (Ag), gold (Au), zinc (Zn), cadmium (Cd) and mercury (Hg) (TiCl4 [0075]) .
Regarding claim 6, Raaijmakers discloses a method (Fig. 6), wherein the second reactant is selected from the group consisting of niobium pentafluoride (NbF5), niobium pentaboride (NbB5), niobium pentaiodide (Nbl5) and niobium pentabromide (NbBr5) (NbCl5 [0075]).
Regarding claim 7, Raaijmakers discloses a method (Fig. 6), further comprising selecting the transition metal precursor to comprise at least one of a titanium precursor, a tantalum precursor and a tungsten precursor (titanium [0075]).
Regarding claim 8, Raaijmakers discloses a method (Fig. 6), further comprising selecting the titanium precursor to comprise a titanium halide (TiCl4 [0075]).
Regarding claim 9, Raaijmakers discloses a method (Fig. 6), further comprising selecting the titanium halide to comprise titanium tetrachloride (TiCl4) ([0075]).
Regarding claim 10, Raaijmakers discloses a method (Fig. 6), further comprising selecting the niobium precursor to comprise at least one of niobium pentachloride (NbCI5), niobium pentafluoride (NbF5), niobium pentaboride (NbB5), niobium pentaiodide (Nbl5) and niobium pentabromide (NbBr5) (NbCl5 [0075]).
Regarding claim 11, Raaijmakers discloses a method (Fig. 6), further comprising selecting the nitrogen precursor to comprise at least one of ammonia (NH3), ammonia salts, hydrogen azide (HN3), alkyl derivatives of hydrogen azide, hydrazine (N2H4), hydrazine salts, alkyl derivatives of hydrazine, nitrogen fluoride (NF3) and plasma-excited species of nitrogen (N2) (ammonia [0133]).
Regarding claim 12, Raaijmakers discloses a method (Fig. 6), wherein contacting the substrate the third reactant further comprises contacting the substrate with a plasma-excited species of hydrogen (H2) (“Radicals can be provided by remote plasma” [0079]).
Regarding claim 13, Raaijmakers discloses a method (Fig. 6), wherein the method is a plasma-enhanced atomic layer deposition process (plasma [0079]).
Regarding claim 14, Raaijmakers discloses a method (Fig. 6), further comprising, heating the substrate to a temperature of between approximately 150°C and approximately 350°C ([0086]).  The claimed range between approximately 250°C and approximately 450°C substantially overlaps the range disclosed by Raaijmakers.
The specification fails to provide teachings about the criticality of having a specific temperature range.  It has been held that flow rate, temperature, and pressure ranges differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such flow rate, temperature, and pressure ranges are critical. “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicants have not established the criticality of the temperature range claimed, it would have been obvious to one of ordinary skill in the art to modify the temperature range as described by Raaijmakers to obtain optimized results through routine experimentation.  The specification contains no disclosure of either the critical nature of the claimed temperature range or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16, Raaijmakers discloses a method (Fig. 6), further comprising forming the transition metal niobium nitride to have a density.
Raaijmakers fails to teach the transition metal niobium nitride has a density greater than approximately 5.4 g/cm3.  However, Raaijmakers does disclose the transition metal niobium nitride is a mixture of a transition metal nitride (TiN [0133]) and a metal (niobium [0075]).  Raaijmakers further discloses the ratio of a transition metal nitride to a metal may be varied (ratio [0069]).  Density of TiN is well known to be 5.4g/cm3 and density of niobium is well known to be 8.57 g/cm3.  Combining niobium to TiN would increase the density above the density of TiN alone.  Therefore, varying the ratio of niobium to a transition metal nitride would have the effective result of varying the density of the transition metal niobium nitride.  It would have been routine optimization to arrive at the claimed density because Raaijmakers ([0069]) teaches a method where the ratio of niobium to a transition metal nitride is varied to produce the desired result ratio.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed density because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed density through routine experimentation and optimization to obtain optimal or desired device performance because the claimed density is a result–effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Regarding claim 20, Raaijmakers discloses a method, further comprising forming a capacitor (Fig. 10) comprising the transition metal niobium nitride (308) (conductive thin film formed by ALD [0152]).
Raaijmakers fails to explicitly disclose the capacitor of Fig. 10 is a dynamic random access (DRAM) capacitor.  However, Raaijmakers does teach a known technique for forming layers of a DRAM capacitor using ALD (24a, Fig. 1B).  Raaijmakers further teaches multiple layers of a capacitor may be formed using ALD techniques.  Combining the known DRAM capacitor with the known technique of forming multiple capacitor layers using ALD would arrive at the claimed capacitor.  Raaijmakers provides a clear teaching to motivate one to combine a DRAM capacitor with the known technique of forming multiple capacitor layers using ALD in that it would prevent loss of capacitance by conformally covering the capacitor dielectric ([0152]).  Therefore, it would have been obvious to have a dynamic random access (DRAM) capacitor comprising the transition metal niobium nitride because it would prevent loss of capacitance or the DRAM capacitor.
Illustrated below is a marked and annotated figure of Fig. 1B of Raaijmakers.

    PNG
    media_image2.png
    650
    489
    media_image2.png
    Greyscale

Regarding claim 25, Raaijmakers discloses a method (Fig. 6), wherein the transition metal niobium nitride conforms to an underlying structure (electrode, “almost perfect conformality” [0041]).
Raaijmakers fails to teach the transition metal niobium nitride has a r.m.s. surface roughness (Ra) of less than 4 Angstroms.  However, Raaijmakers discloses the transition metal niobium nitride conforms to an underlying structure (electrode, “almost perfect conformality” [0041]).  Raaijmakers further discloses roughness of underlying structures may be deliberately varied (“produce microstructural roughness” [0040]).  Varying the surface roughness of the underlying structure would have the effective result of varying the surface area of the underlying structure.  It would have been routine optimization to arrive at the claimed surface roughness because Raaijmakers ([0040]) teaches a method where the transition metal niobium nitride conforms to a surface of an underlying structure and roughness of the underlying structures is varied to produce the desired result surface area.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed surface roughness because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed surface roughness through routine experimentation and optimization to obtain optimal or desired device performance because the claimed surface roughness is a result–effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Regarding claim 26, Raaijmakers discloses a reaction system (chamber [0056]) configured to perform the method of claim 1 (Fig. 6).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers in view of Ren (US 20050285208 A1), as evidenced by Rahemi (Variation in electron work function with temperature and its effect on the Young’s modulus of metals, Scripta Materialia, April 2015), a copy of which was included in the office action mailed 10/13/2021.
Regarding claim 15, Raaijmakers discloses a method (Fig. 6), further comprising forming the transition metal niobium nitride.
Raaijmakers fails to teach the transition metal niobium nitride to have a Young's modulus of greater than approximately 390 gigapascals.  Ren discloses a method in the same field of endeavor where forming the transition metal niobium nitride results in a desired work function ([0059]).  Ren further discloses concentration of niobium may be varied to effect the work function (concentration, type [0059]).
Ren fails to explicitly disclose the Young’s Modulus of the transition metal niobium nitride.  However, Ren does disclose the work function of the transition metal niobium nitride may be varied (concentration, type [0059]).  It is well known that varying the work function of a metal would have the effective result of varying the Young’s modulus (Rahemi).  Therefore, varying the concentration of Niobium would have the effective result of varying the Young’s modulus.  It would have been routine optimization to arrive at the claimed Young’s modulus because Ren ([0059]) teaches a method where low work function metal concentration is varied to produce the desired result work function.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed Young’s modulus because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed effective work function through routine experimentation and optimization to obtain optimal or desired device performance because the claimed effective work function is a result–effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers in view of Pore (US 20090297696 A1).
Regarding claim 17, Raaijmakers discloses a method (Fig. 6), further comprising forming the transition metal niobium nitride to have an electrical resistivity.
Raaijmakers fails to teach the transition metal niobium nitride has an electrical resistivity of less than approximately 1000 µΩ-cm.  However, Raaijmakers does disclose the transition metal niobium nitride is a mixture of a transition metal nitride (TiN [0133]) and a metal (niobium [0075]).  Raaijmakers further discloses the ratio of a transition metal nitride to a metal may be varied (ratio [0069]).  Pore discloses a transition metal niobium nitride film in the same field of endeavor (“Ti1-xNbxNy” [0068]) where niobium concentration within the transition metal niobium nitride may be varied (cycles, at a ratio [0083]).  Pore further discloses niobium concentration may be varied to effect the resistivity ([0083]).  Varying the concentration of niobium would have the effective result of varying the resistivity of the transition metal niobium nitride.  It would have been routine optimization to arrive at the claimed resistivity because Pore ([0083]) teaches a method where niobium concentration is varied to produce the desired result resistivity.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed resistivity because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed resistivity through routine experimentation and optimization to obtain optimal or desired device performance because the claimed resistivity is a result–effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Regarding claim 22, Raaijmakers discloses a method (Fig. 6), further comprising a layer comprising the transition metal niobium nitride.
Raaijmakers fails to teach the layer is used as a capping layer.  However, Raaijmakers does teach a capping layer functions to prevent oxidation of the underlying structures (barrier prevents oxidation [0131]).  Raaijmakers further teaches a top electrode may be used as a capping layer (top electrode, barrier [0132]).  Pore discloses a transition metal niobium nitride in the same field of endeavor (“Ti1-xNbxNy” [0068]).  Pore further discloses a transition metal niobium nitride may be used as a top electrode (top electrode, TiN, NbN, mixtures thereof [0107]).  Combining the known method of forming a transitional metal niobium nitride as taught by Raaijmakers with the known use for a transitional metal niobium nitride being a top electrode as taught by Pore would arrive at the claimed method of forming a capping layer.  One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because both Raaijmakers and Pore disclose the layer is a transition metal niobium nitride and therefore perform the same function separately as they do in combination.  Therefore, it would have been obvious to have the method further comprise forming a barrier material comprising the transition metal niobium nitride because it is a combination of prior art elements according to known methods yielding predictable results.
In reference to the claim language referring to the functions of the semiconductor device, i.e., a capping layer comprising the transition metal niobium nitride, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case and as explained above, Raaijmakers shows all method limitations specifically recited in the claim and since binary data writing involves a mere manipulation of the intended use of the layer it appears that the recited functional limitation does not affect the method of Raaijmakers.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers in view of Ren and Pore.
Regarding claim 18 according to the objection noted above, Raaijmakers discloses a method, further comprising forming a conductive layer comprising the transition metal niobium nitride (Fig. 6) (conductive layers [0130]).
Raaijmakers fails to teach the conductive layer is a gate electrode structure comprising a barrier layer comprising the transition metal niobium nitride.  However, Raaijmakers does teach a known technique for forming a conductive layer using the transition metal niobium nitride (Fig. 6).  Ren discloses a conductive layer in the same field of endeavor (Fig. 1) wherein the conductive layer is used as a gate electrode structure (109) comprising a transition metal niobium nitride (mixture, niobium, TiN [0049]) and further discloses the conductive layer used as a barrier material (diffusion barrier [0059]).
Combining the known method of forming a conductive layer as taught by Raaijmakers with the known use for the conductive layer being a gate electrode structure as taught by Ren would arrive at the claimed method further comprising forming a gate electrode structure comprising a barrier layer comprising the transition metal niobium nitride.  One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because both Raaijmakers and Ren disclose the conductive layer is a transition metal niobium nitride and therefore perform the same function.  Ren provides a clear teaching to motivate one to combine the conductive layer of Raaijmakers with the known use for the conductive layer in that it would prevent oxygen diffusion into the gate electrode, thus it would improve gate properties ([0059]).  Therefore, it would have been obvious to have the method further comprising forming a gate electrode structure comprising a barrier layer comprising the transition metal niobium nitride because it would improve gate properties.
Illustrated below is a marked and annotated figure of Fig. 1 of Ren.

    PNG
    media_image3.png
    301
    538
    media_image3.png
    Greyscale

Raaijmakers in view of Ren fails to teach a capping layer comprising the transition metal niobium nitride.  However, Raaijmakers does teach a capping layer functions to prevent oxidation of the underlying structures (barrier prevents oxidation [0131]).  Raaijmakers further teaches a top electrode may be used as a capping layer (top electrode, barrier [0132]).  Pore discloses a transition metal niobium nitride in the same field of endeavor (“Ti1-xNbxNy” [0068]).  Pore further discloses a transition metal niobium nitride may be used as a top electrode (top electrode, TiN, NbN, mixtures thereof [0107]).
Combining the known method of forming a transitional metal niobium nitride as taught by Raaijmakers with the known use for a transitional metal niobium nitride being a top electrode as taught by Pore would arrive at the claimed method of forming a capping layer comprising the transition metal niobium nitride.  One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because both Raaijmakers and Pore disclose the layer is a transition metal niobium nitride and therefore perform the same function separately as they do in combination.  Therefore, it would have been obvious to have the method further comprise forming a capping layer comprising the transition metal niobium nitride because it is a combination of prior art elements according to known methods yielding predictable results.
Regarding claim 19, the combined method of Raaijmakers, Ren, and Pore discloses a method (Ren, Fig. 1), wherein the gate electrode structure comprises an effective work function 4.0-4.4 eV ([0026]).
The combined method of Raaijmakers, Ren, and Pore fails to teach an effective work function greater than 4.6 eV.  However, Ren discloses an effective work function (4.0-4.4eV) that is reasonably close to the claimed work function and that niobium is a low work function metal used to alter the effective work function of the gate electrode ([0049]).  Ren further discloses the concentration and type of low work function metal may be varied to effect the effective work function (concentration, type [0059]).  Varying the concentration of Niobium would have the effective result of varying the gate work function.  It would have been routine optimization to arrive at the claimed effective work function because Ren ([0059]) teaches a method where low work function metal concentration is varied to produce the desired result effective work function.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed effective work function because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Therefore it would have been obvious to one of ordinary skill in the art of manufacturing semiconductor devices to determine the workable or optimal value for the claimed effective work function through routine experimentation and optimization to obtain optimal or desired device performance because the claimed effective work function is a result–effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.
Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers as applied to claim 1, in view of Ren.
Regarding claim 21, Raaijmakers discloses a method (Fig. 6), further comprising forming a material comprising the transition metal niobium nitride.
Raaijmakers fails to expressly disclose the transition metal niobium nitride as a barrier material.  However, Raaijmakers clearly teaches barrier layers may be formed by substituting a nitrogen reactant source gas in place of an oxygen reactant source gas (barrier [0133]).
Ren discloses a method in the same field of endeavor comprising a material comprising a transition metal niobium nitride (mixture, niobium, TiN [0049]) and further discloses it is well known for the material to be used as a barrier material (diffusion barrier [0059]).  Combining the known method of forming a material as taught by Raaijmakers with the known use for the material being a barrier material as taught by Ren would arrive at the claimed method of forming a barrier material.  One of ordinary skill in the art would have recognized that the results of the combination would have been predictable because both Raaijmakers and Ren disclose the material is a transition metal niobium nitride and therefore perform the same function.  Ren provides a clear teaching to motivate one to combine the layer of Raaijmakers with the known use for the material in that it would prevent oxygen diffusion into the gate electrode, thus it would improve gate properties ([0059]).  Therefore, it would have been obvious to have the method further comprise forming a barrier material comprising the transition metal niobium nitride because it would improve gate properties.
In reference to the claim language referring to the functions of the semiconductor device, i.e., a barrier material comprising the transition metal niobium nitride, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case and as explained above, Raaijmakers shows all structural limitations specifically recited in the claim and since forming a barrier material involves a mere manipulation of the intended use of the material it appears that the recited functional limitation does not affect the method of Raaijmakers.
Regarding claim 24, Raaijmakers discloses a method (Fig. 6), wherein the transition metal niobium nitride film has an etching rate.
Raaijmakers fails to teach an overlying metal nitride film.  Ren (Fig. 1) discloses a method in the same field of endeavor wherein a metal nitride film (105, TiN, [0049]) is overlying the transition metal niobium nitride film (109, mixture, niobium, TiN [0049]).  Modifying the method of Raaijmakers by including a metal nitride film overlying the transition metal niobium nitride film would arrive at the claimed overlying metal nitride film.  Ren provides a clear teaching to motivate one to modyify the method of Raaijmakers to have an overlying metal nitride film in that it may improve gate properties (“sheet resistance” [0051]).  Therefore, it would have been obvious to have the claimed overlying metal nitride film because it would improve gate properties.
Although Ren does not explicitly disclose the characteristic etch rate ratio, Ren does further disclose etching characteristics of the transition metal niobium nitride (109) and the overlying metal nitride film (105) relative to each other (difficult to etch, easier to etch [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to have an etching rate of the overlying metal nitride film relative to an etching rate of the transition metal niobium nitride film greater than 10:1 because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 (pages 6-7) that Ancleto teaches away from using metal halide precursors (pages 6-7).  Applicant makes similar arguments with respect to claims 8, 9, and 25 (page 8).
Examiner’s reply:
The examiner finds applicant’s argument with respect to Anacleto teaching away persuasive. Accordingly the rejection of claim 1 under 102(a)(1) with respect to Anacleto has been withdrawn.  However, the examiner finds Raaijmakers teaching metal halide precursors, thus, claim 1 is still taught by Raaijmakers.  See claim 1 rejection above for more detail.
Applicant argues:
Applicant argues with respect to claims 1, 4, and 6 (page 7) that Raaijmakers distinguishes between two methods or forming a dielectric (Figs. 4A and 4B) and notes nitrogen is not expressly taught in either method as a reactant.  Applicant further argues (page 8) Raaijmakers teaching nitrogen as a reactant using a method similar to Fig. 4A, but not the method shown in Fig. 4B.  Applicant makes similar arguments with respect to claims 8, 9, and 25 (pages 8-9).
Examiner’s reply:
The examiner does not find the argument persuasive.  Raaijmakers clearly teaches the methods of Figs. 4A and 4B useful for forming a dielectric.  The methods of Fig. 4A and 4B both teach forming a dielectric in a similar way, though they differ by having a different number of reactants.  Raaijmakers further teaches an embodiment where the method of Fig. 4A is used to form a barrier by merely substituting a nitrogen reactant in place of the oxygen reactant (“oxygen..is substituted with…nitrogen” [0133]).  Performing the aforementioned substitution in the same way to the method of Fig. 4B would arrive at the claimed third reactant being used in the same way as the claimed invention.  Thus, Raaijmakers teaches the claimed third reactant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817